Name: Council Regulation (ECSC, EEC, Euratom) No 3517/85 of 12 December 1985 introducing special and temporary measures applicable to the recruitment of officials of the European Communities as a result of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  personnel management and staff remuneration
 Date Published: nan

 13 . 12. 85 Official Journal of the European Communities No L 335/55 COUNCIL REGULATION ECSC, EEC, EURATOM) No 3517/85 of 12 December 1985 introducing special and temporary treasures applicable to the recruitment of officials of the European Communities as a result of the accession of Spain and Portugal the Staff Regulations of Officials of the European Communities, provision may be made until 31 December 1988 for vacant posts to be filled by Spanish and Portu ­ guese nationals up to the limits set in the context of budgetary discussions within the institutions responsible. 2. Appointments to grades A/3, A/4, A/5, LA/3, LA/4, LA/5, B/ l , B/2, B/3 and C/ l shall be made after a compe ­ tition on the basis of qualifications, organized in accor ­ dance with Annex III to the Staff Regulation. Appointments to grades A/6, A/7, A/8, LA/6, LA/7, LA/8 , B/4, B/5, C/2 to C/5 and D/ l to D/4 shall be made after a competition on the basis of qualifications and tests, or of tests, organized in accordance with Annex III to the Staff Regulations. 3 . Except in the case of A/ 1 and A/2 posts, vacant posts shall be adequately advertised both inside and outside the Community institutions. Article 2 This Regulation shall enter into force on the day following its publicatton in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal from the Commission, made after consulting the Staff Regulations Committee, Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Court of Justice, Whereas, as a result of the accession of Spain and Portugal to the European Communities, special measures derogating from the Staff Regulations of Officials of the European Communities should be adopted on a tem ­ porary basis, HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding the second and third paragraphs of Article 4, Article 5 (3), Article 7 ( 1 ), the third paragraph of Article 27, Article 29 ( 1 ) (a), (b) and (c) and Article 31 of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1985. For the Council The President R. GOEBBELS (') OJ No C 229, 9 . 9 . 1985, p. 97.